Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2014

                                    No. 04-14-00189-CR

                                 Danny V. HERNANDEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR2708
                        Honorable Mary D. Roman, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 9, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk